Citation Nr: 1742735	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  13-35 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include attention deficit hyperactivity disorder (ADHD) and mood disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the U.S. Marine Corps from December 2002 to December 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction of the case was subsequently transferred to the RO in Pittsburgh, Pennsylvania. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has asserted that he has ADHD that was the result of his active service. 

The service treatment records show that the Veteran had an enlistment physical examination in September 2002, where the Veteran denied any significant medical history.  In January 2004, an overseas screening of the Veteran was conducted with no adverse comments.  In July 2005, the Veteran requested testing for attention-deficit disorder (ADD), citing concern about concentration in school.  In a September 2005 psychological evaluation, the Veteran reported that he had struggled with irritability, inattentiveness, distractibility, disorganization, forgetfulness, poor concentration, and difficulties learning most of his life.  He also reported that he did not have a history of taking medications for emotional or cognitive difficulties.  Between 1997 and 2001, the Veteran appeared to show some auditory processing problems and was referred for auditory testing at the age of 11.  The Veteran's mother reported that he was diagnosed in 1996 with a condition not listed in the file, but that the Veteran refused to wear a sound system.  She also stated that he had received several head injuries as a child, including being hit in the head with a bat on more than one occasion.  The evaluating psychologist reported that while the Veteran reported symptoms and behavior patterns consistent with ADHD, these symptoms and behavior patterns were also consistent with depression, posttraumatic stress disorder (PTSD), and bipolar disorder.  The Veteran described characteristics during his childhood that were consistent with ADHD and depression.  The Veteran was given provisional diagnoses of dysthymic disorder, and attention-deficit/hyperactivity disorder, combined type.

In February 2006, a service treatment diagnostic report indicated diminished activity in the mid left parietal lobe, with a provisional diagnosis of ADHD.  The Veteran was diagnosed with ADD, predominantly inattentive type, in March 2006, and he was started on the medication Concerta.  This March 2006 record noted that the Veteran had persistent problems concentrating on individuals and school work.  A prior diagnosis history indicated no ADD, predominantly inattentive type and no oppositional defiant disorder of childhood.  Further, there was no history of individual psychiatric therapy.  An April 2006 Fitness for Duty Notification recharacterized the Veteran's illness, stating that Veteran had a diagnosis of ADD of childhood with hyperactivity.

In a February 2013 VA examination, the examiner diagnosed the Veteran with ADD and mood disorder.  The examiner concluded that the accumulated evidence led to the clear and unmistakable medical conclusion that the Veteran's claimed ADHD pre-existed entrance into military service.  However, the Veteran's September 2005 evaluation showed that many of the Veteran's symptoms were also attributable to other mental disorders.  While the Veteran did have some auditory issues, there is no evidence of any mental disorder diagnosis in childhood.  Further, the February 2013 opinion found that there was no evidence that events or problems in the Veteran's military service exacerbated his ADHD.  However, this is contradicted by the fact that the Veteran requested the psychological evaluation due to his problems concentrating.  Finally, the examiner used the DSM-IV ADHD definition in his analysis.  For cases certified to the Board after August 4, 2014, the diagnosis of ADHD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-V).  38 C.F.R. § 4.125(a) (2016); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45, 093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).  Since this appeal was certified to the Board in February 2016, DSM-V is the governing directive.  

For the reasons above, the Board finds that this examination was inadequate and the Veteran must be afforded a new examination.  Any outstanding medical records should also be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all outstanding VA Medical Center (VAMC) records.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran.

2.  After any additional evidence is associated with the claims file, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, to include the Veteran's statements and his mother's statements in the September 2005 evaluation.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.

Based on the review of the claims file and examination of the Veteran, the examiner should: 

(a)  Identify any current acquired psychiatric disorders using the DSM-V for guidance.  (Please specify the diagnosis (or diagnoses)). 

(b)  Provide an opinion as to whether any acquired psychiatric disorder clearly and unmistakably preexisted service.  If so, was that disability clearly and unmistakably not aggravated by service?

For any acquired psychiatric disorder that did not pre-exist service, determine whether it is at least as likely as not (50 percent probability or greater) that it is causally or etiologically related to the Veteran's military service.

Please include a discussion of the September 2005 and the February 2013 evaluations and the possible effects of the Veteran's head injuries as a child on his current acquired psychiatric disorders. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to offer the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  If the benefits sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




